DETAILED ACTION
This action is in response to the Applicant Response filed 14 December 2018 for application 15/975,280 filed 09 May 2018.
Claims 10-11, 13 are currently amended.
Claims 22-35 are new.
Claims 1-9 are cancelled.
Claims 10-35 are pending.
Claims 10-35 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-18 are objected to because of the following informalities:
Claim 12, line 11, at least one a second should read “at least one second” [“a” should be removed]
Claim 13, line 1, the new object should read “the at least one new object”
Claim 16, line 2, the new object should read “the at least one new object”
Claims 13-18 are objected to due to their dependence, either directly or indirectly, on claims 12-13, 16
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18, 22-27, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites the central server (line 9) while failing to provide proper antecedent basis. It is suggested to term be amended to recite “the server” for consistency with the previous limitation of claim 12 (line 8), a subsequent limitation of claim 12 (line 11) and claim 17 (line 3). Correction or clarification is required.

Claim 22 includes a limitation directed to the use of the relative term flat distribution (lines 12-13). The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification does generally discuss flat distributions (Specification, 0056-0057), it is not clear as to how one determines a "flat" distribution, and a person skilled in the art is unable to determine explicitly what criteria to use. Clarification or correction is required.
Examiner’s Note: For the purposes of examination, a flat distribution will be interpreted as all class values being approximately the same where no class value is determined to be the single winning class of the distribution.

Claim 29 depends from subsequent claim 30. It is suggested that claim 29 be amended to depend from claim 28. Correction or clarification is required.

Claim 30 depends from itself. It is suggested that claim 30 be amended to depend from either claim 28 or claim 29. Correction or clarification is required.
Examiner’s Note: For the purposes of examination, claim 30 will be interpreted to depend from claim 28.

Claim 32 includes a limitation directed to the use of the relative term flat-distribution (line 3). The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification does generally discuss flat distributions (Specification, 0056-0057), it is not clear as to how one determines a "flat" distribution, and a person skilled in the art is unable to determine explicitly what criteria to use. Clarification or correction is required.
Examiner’s Note: For the purposes of examination, a flat distribution will be interpreted as all class values being approximately the same where no class value is determined to be the single winning class of the distribution.

Claims 13-18, 23-27, 31-32 are rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly, on claims 12, 22, 29-30, 32.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 12-32 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of implementing a Lifelong Learning Deep Neural Network (L-DNN).
The limitation of predicting ... a first action for the real-time operating machine based on (i) an observation ... of an environment of the real-time operating machine and (ii) previously determined weights of the fast-learning subsystem, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "predicting" in the context of this claim encompasses the user simply implementing a network given observation data to generate an output.
The limitation of determining ... a mismatch between an expectation and a perception of the real-time operating machine on the observation, as drafted, is a process that, under its broadest 
The limitation of in response to the mismatch, triggering a fast learning mode ..., the fast learning mode generating a modified expectation based on the observation without changing the previously determined weights of the slow-learning subsystem, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "triggering" in the context of this claim encompasses the user simply changing a value when the value does not match another data value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – Lifelong Learning Deep Neural Network (L-DNN) including a slow-learning subsystem and a fast learning subsystem, real-time operating machine, sensor. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a Lifelong Learning Deep Neural Network (L-DNN) including a slow-learning subsystem and a fast learning subsystem, a real-time operating machine and a sensor amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of extracting, consolidating, and sharing knowledge among a plurality of real-time operating machines.
The limitation of learning at least one new object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "learning" in the context of this claim encompasses the user simply recognizing an object that has yet to be recognized.
The limitation of forming ... an updated weight matrix based at least in part on the representation of the at least one new object from the first real-time operating machine, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – plurality of real-time operating machines, neural networks with respective copies of a weight matrix, fast-learning subsystem, communication channel, server/central server. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites transmitting ... a representation of the at least one new object and transmitting a copy of the updated weight matrix, which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a plurality of real-time operating machines, neural networks with respective copies of a weight matrix, a fast-learning subsystem, a communication channel, a server/central server and sending data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and 

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of extracting, consolidating, and sharing knowledge among a plurality of real-time operating machines.
The limitation of extracting ... features of the at least one new object from the image, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extracting" in the context of this claim encompasses the user simply identifying features of an object.
The limitation of classifying ... the at least one new object based on the extracted features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classifying" in the context of this claim encompasses the user categorizing the object.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – image sensor, slow-learning subsystem. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites acquiring an image of the at least one new object, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an image sensor, a slow-learning subsystem and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of extracting, consolidating, and sharing knowledge among a plurality of real-time operating machines.
The limitation of generating the representation of the at least one new object with the ART neural network, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user creating a representation of an object.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea. Further the claim recites an additional element(s) of wherein the neural network comprises an Adaptive Resonance Theory (ART) neural network.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the neural network, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the 

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of extracting, consolidating, and sharing knowledge among a plurality of real-time operating machines.
The limitation of consolidating the weight vector with the copy of the weight matrix used by the first real-time operating machine to reduce a memory footprint of the representation of the at least one new object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "consolidating" in the context of this claim encompasses the user combining data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea. Further the claim recites an additional element(s) of wherein the representation of the at least one new object comprises a weight vector.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the new object representation, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the new object representation does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of extracting, consolidating, and sharing knowledge among a plurality of real-time operating machines.
The limitation of consolidating the representation of the new object with a representation of at least one previously known object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "consolidating" in the context of this claim encompasses the user combining data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of extracting, consolidating, and sharing knowledge among a plurality of real-time operating machines. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 17 carries out the method of claim 12 but for the recitation of additional element(s) of transmitting the representation of the at least one new object ... 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmitting the representation of the at least one new object ..., which is simply sending data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract ideas into a practical 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of sending data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of extracting, consolidating, and sharing knowledge among a plurality of real-time operating machines.
The limitation of melding the representation of the at least one new object with a representation of at least one other new object, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "melding" in the context of this claim encompasses the user combining data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of classifying an object with a neural network trained to recognize objects in a plurality of categories.
The limitation of determining ... a plurality of confidence levels
The limitation of performing a comparison of the plurality of confidence levels to a threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "performing" in the context of this claim encompasses the user simply comparing data values.
The limitation of determining that the object does not fall into any of the plurality of categories based on the comparison, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply comparing data values and observing no matches.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – neural network. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites presenting an object to the neural network, which is simply providing input recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a neural network and providing input data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of classifying an object with a neural network trained to recognize objects in a plurality of categories.
The limitation of determining that no confidence level in the plurality of confidence levels exceeds the threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply comparing data values and observing no matches.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 21, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 21 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of classifying an object with a neural network trained to recognize objects in a plurality of categories.
The limitation of setting the threshold to be greater than an average of the plurality of confidence levels, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract ideas into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 22, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 22 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus.
The limitation of extract features of the object from the data stream, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being 
The limitation of generate a convolutional output based on the extracted features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses the user simply creating outputs using a pre-trained model.
The limitation of analyze activations across a plurality of categories in the one-shot learning classifier in response to the convolutional output, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "analyzing" in the context of this claim encompasses the user simply reviewing outputs.
The limitation of determine a distribution of the activations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses the user simply reviewing outputs.
The limitation of in response to determining that the distribution is a flat distribution, classify the object as belonging to a first category in the plurality of categories, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classify" in the context of this claim encompasses the user simply categorizing data based on the output. As part of this mental process, the claim limitation 
The limitation of in response to determining a winning activation based on the distribution, classify the object as belonging to a second category in the plurality of categories, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classify" in the context of this claim encompasses the user simply categorizing data based on the output. As part of this mental process, the claim limitation provides additional information regarding the selected category. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – sensor, at least one processor operable coupled to the sensor, pre-trained deep neural network including a stack of convolutional layers, one-shot learning classifier operating in real-time. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites collect a data stream representing an object in the environment, which is simply collecting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a sensor, at least one processor operable coupled to the sensor, a pre-trained deep neural network including a stack of convolutional layers, a one-shot learning classifier operating in real-time and collecting data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of retrieving or transmitting data over a network (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 23, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 23 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 22 is applicable here since claim 23 carries out the apparatus of claim 22 but for the recitation of additional element(s) of wherein the one-shot classifier classifies the object as belonging to the first category such that a recognition mode and a learning mode of the one-shot classifier is affected. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the one-shot classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 24, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 24 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 22 is applicable here since claim 24 carries out the apparatus of claim 23 but for the recitation of additional element(s) of wherein each of the activations is based on at least one of a dot product or a Euclidean distance. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the activations, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the activations does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 25, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 25 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 22 is applicable here since claim 25 carries out the apparatus of claim 22 but for the recitation of additional element(s) of wherein the one-shot learning classifier is configured to determine the winning activation based on a threshold.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the one-shot classifier, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the one-shot classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 26, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 26 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 25 is applicable here since claim 26 carries out the apparatus of claim 25 but for the recitation of additional element(s) of wherein the threshold is greater than an average of the activations.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the threshold, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the threshold does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the 

Regarding claim 27, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 27 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 26 is applicable here since claim 27 carries out the apparatus of claim 26 but for the recitation of additional element(s) of wherein the threshold is based on a number of categories that the one-shot classifier has learned and a total number of the plurality of category nodes.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the threshold, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the threshold does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 28, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 28 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus for real-time operation on continuous sensory input data to learn objects on-the-fly.
The limitation of extract features from the continuous sensory input data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extract" in the context of this claim encompasses the user simply identifying data attributes.
The limitation of classify objects represented by the continuous sensory input data based on the features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classify" in the context of this claim encompasses the user simply categorizing data based on the attributes. As part of this mental process, the claim limitation provides additional information regarding the features and the classifier. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – at least one processor, convolutional deep neural network, classifier. These 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of at least one processor, a convolutional deep neural network and a classifier amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 29, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 29 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 30 [interpreted as claim 28 as noted above] is applicable here since claim 29 carries out the apparatus of claim 30 [interpreted as claim 28 as noted above] but for the recitation of additional element(s) of wherein the classifier is an Adaptive Resonance Theory (ART) classifier.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 30, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 30 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 30 [interpreted as claim 28 as noted above] is applicable here since claim 30 carries out the apparatus of claim 30 [interpreted as claim 28 as noted above] but for the recitation of additional element(s) of wherein the "Nothing I know" category prevents the classifier from erroneously classifying the previously unseen and unlabeled objects.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the classifier, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 31, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 31 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 30 is applicable here since claim 31 carries out the apparatus of claim 30 but for the recitation of additional element(s) of wherein the classifier is configured to classify the previously unseen and unlabeled objects based on activations across a plurality of category nodes.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the classifier, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the classifier does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 32, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 33 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 31 is applicable here since claim 32 carries out the apparatus of claim 31 but for the recitation of additional element(s) of wherein the classifier is configured to classify the previously unseen and unlabeled objects in the "Nothing I know" category if a distribution of the activations is a flat-distribution. 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the classifier, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Dual-Memory Deep Learning Architectures for Lifelong Learning of Everyday Human Behaviors, hereinafter referred to as “Lee”).

Regarding claim 10 (Currently Amended), Lee teaches a method of implementing a Lifelong Learning Deep Neural Network (L-DNN) including a slow-learning subsystem and a fast-learning subsystem (Lee, section 1 – teaches a dual memory architecture [L-DNN] comprising a series of deep neural networks [slow-learning subsystem] and a shallow kernel network [fast-learning subsystem]; see also Lee, section 2.1; Lee, Fig. 2) in a real-time operating machine (Lee, section 1 – teaches continuous learning from data streams [real-time] of edge devices [operating machines]; see also Lee, section 4.2 – Google Glass), the method comprising: 
predicting, by the L-DNN (Lee, section 2 – teaches dual memory architecture), a first action for the real-time operating machine (Lee, section 1 – teaches learning [predicting] tasks for intelligent and  based on (i) an observation, by a sensor (Lee, Abstract, Fig. 1 – teaches wearable sensors; Lee, section 1- taches sensing real world data from wearable cameras; see also Lee, section 4.2 – Google Glass), of an environment of the real-time operating machine (Lee, section 1 – teaches continuous sensing data streams non-stationary real world data [real-time] of edge devices, e.g., wearable cameras [operating machines]) and (ii) previously determined weights of the fast-learning subsystem (Lee, section 2.1 – teaches generating output based on weights of shallow network [fast-learning subsystem]); 
determining, by the L-DNN, a mismatch between an expectation and a perception of the real-time operating machine based on the observation (Lee, section 3.1 – teaches mGHNs to determine mismatch between target and observation); and 
in response to the mismatch, triggering a fast learning mode by the L-DNN, the fast learning mode generating a modified expectation based on the observation (Lee, section 3.1 – teaches updating parameters for target [modifying expectation] based on mismatch of target and observation) without changing the previously determined weights of the slow-learning subsystem (Lee, section 2.1 – teaches not updating weights of deep network [slow-learning subsystem] when new data arrives).

Regarding claim 28 (New), Lee teaches an apparatus for real-time operation on continuous sensory input data to learn objects on-the-fly (Lee, section 1 – teaches continuous sensing data streams non-stationary real world data [real-time] of edge devices, e.g., wearable cameras [operating machines]; Lee, section 4 – teaches object recognition), the apparatus comprising: 
at least one processor (Lee, section 1 – teaches intelligent flexible general purpose machines such as personalized digital assistants and autonomous humanoid robots performing the DMA) executing: 
a convolutional deep neural network to extract features from the continuous sensory input data (Lee, section 2-3 – teaches deep net, which can be implemented using a CNN, extract features from data input and pass it to the classifier); and 
a classifier operating in real-time to classify objects represented by the continuous sensory input data based on the features extracted by the convolutional deep neural network (Lee, sections 2-3 – teaches classifier receiving extracted features of the input data from the CNN), the classifier having a "Nothing I know" category to classify previously unseen and unlabeled objects based on the features extracted by the convolutional deep neural network (Lee, section 1 – teaches the classifier handling unseen classes [“Nothing I Know” category] classes more rapidly; Lee section 2.1 – teaches creating a new feature deep network when a specific amount of data from an unseen probability distribution is accumulated), wherein classifying the previously unseen and unlabeled objects in the "Nothing I know" category affects a recognition mode of the classifier and a learning mode of the classifier (Lee, sections 2-3 – teaches adding a new feature from the previously unseen data affects both the recognition and learning of the classifier by ultimately causing the addition of a new feature deep network).

Claims 12-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julian et al. (US 2015/0324686 A1 – Distributed Model Learning, hereinafter referred to as “Julian”).

Regarding claim 12 (Original), Julian teaches a method of extracting, consolidating, and sharing knowledge among a plurality of real-time operating machines (Julian, ¶0078 – teaches distributed , each real-time operating machine in the plurality of real-time operating machines implementing a neural network (Julian, ¶0078 – teaches neural network model) with a respective copy of a weight matrix (Julian, ¶0081 – teaches weight matrix for the neural network), the method comprising: 
learning at least one new object (Julian, ¶) with a fast-learning subsystem (Julian, ¶¶0129-0130 - teaches the neural network can be split into a feature extractor and a classifier; Julian, ¶0132 - teaches that the classifier can be implemented using a SVM [fast-learning subsystem]; see also Julian, Fig. 10) of a first real-time operating machine in the plurality of real-time operating machines (Julian, ¶¶0103-0104 – teaches mobile device generating model updates based on identifying/labeling new objects); 
transmitting, via a communications channel, a representation of the at least one new object from the first real-time operating machine to a server (Julian, ¶0081 - teaches server receiving updates from one or more mobile devices, computing an updated model based on a previous model and the model updates and transmitting the updated model back to the mobile devices; Julian, ¶0105 – teaches sending model weight updates [representations] from mobile device to central server; Julian, ¶0131 - teaches the central model updating the classifier by adding/subtracting labels, combining labels, extend label to multiple objects, or provide other improvements utilizing continually learned features; Julian, ¶0134 - teaches updating the classifier in the same manner as the feature extractor; see also Julian, Fig. 9 [Adding labels to the classifier means a representation of new object is sent to server]); 
forming, at the central server, an updated weight matrix based at least in part on the representation of the at least one new object from the first real-time operating machine (Julian, ¶0081 - teaches server receiving updates from one or more mobile devices, computing an updated ; and 
transmitting a copy of the updated weight matrix from the server to at least one a second real-time operating machine in the plurality of real-time operating machines (Julian, ¶0081 - teaches server receiving updates from one or more mobile devices, computing an updated model based on a previous model and the model updates and transmitting information relating to the updated model [weight updates] back to the mobile devices; see also Julian, Fig. 9, ¶¶0131, 0134).

Regarding claim 13 (Currently Amended), Julian teaches all of the limitations of the method of claim 12 as noted above. Julian further teaches wherein learning the new object comprises: 
acquiring an image of the at least one new object with an image sensor (Julian, ¶0103 - teaches taking a picture with mobile device; Julian, ¶0131 - teaches the central model updating the classifier by adding/subtracting labels, combining labels, extend label to multiple objects, or provide other improvements utilizing continually learned features [Because labels are added, images of new objects are acquired]) operably coupled to a slow-learning subsystem of the first real-time operating machine (Julian, ¶0078 – teaches distributed model where mobile devices [real-time operating machines] recognize objects in images; Julian, ¶¶0129-0130 - teaches the neural network can be split into a feature extractor [slow-learning] and a classifier [fast-learning]; Julian, ¶0132 - teaches that the classifier can be implemented using a SVM [fast-learning subsystem]; see also ; 
extracting, via the slow-learning subsystem, features of the at least one new object from the image (Julian, ¶¶0129-0130 - teaches the neural network can be split into a feature extractor [slow-learning] and a classifier [fast-learning]; see also Julian, Fig. 10); and 
classifying, via the fast-learning subsystem, the at least one new object based on the extracted features (Julian, ¶¶0129-0130 - teaches the neural network can be split into a feature extractor [slow-learning] and a classifier [fast-learning]; Julian, ¶0131 - teaches the central model updating the classifier by adding/subtracting labels, combining labels, extend label to multiple objects, or provide other improvements utilizing continually learned features; Julian, ¶0134 - teaches updating the classifier in the same manner as the feature extractor; see also Julian, Figs. 9, 10 [Because the central server updates the model with new object labels, the mobile device classified the new object label based on the extracted features]).

Regarding claim 16 (Original), Julian teaches all of the limitations of the method of claim 12 as noted above. Julian further teaches consolidating the representation of the new object with a representation of at least one previously known object (Julian, ¶0131 - teaches the central model updating the classifier by adding/subtracting labels, combining labels, extend label to multiple objects).

Regarding claim 17 (Original), Julian teaches all of the limitations of the method of claim 12 as noted above. Julian further teaches wherein transmitting the representation of the at least one new object comprises: 
transmitting the representation of the at least one new object to the server via a second real-time operating machine in the plurality of real-time operating machines (Julian, ¶¶0082-0083 – teaches 

Regarding claim 18 (Original), Julian teaches all of the limitations of the method of claim 12 as noted above. Julian further teaches wherein forming the updated weight matrix comprises: 
melding the representation of the at least one new object with a representation of at least one other new object from at least one other real-time operating machine in the plurality of real-time operating machines (Julian, ¶0081 - teaches server receiving updates from one or more mobile devices, computing an updated model based on a previous model and the model updates and transmitting the updated model back to the mobile devices; Julian, ¶0102 - teaches 100 million to a billion devices; Julian, ¶0106 – teaches central server updating model weights using the new received updates from the mobile device; Julian, ¶0131 - teaches the central model updating the classifier by adding/subtracting labels, combining labels, extend label to multiple objects, or provide other improvements utilizing continually learned features; Julian, ¶0134 - teaches updating the classifier in the same manner as the feature extractor; see also Julian, Fig. 9 [Because there are so many devices performing the updates and the server can combine labels, the central server combine objects from multiple devices]).

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendale et al. (Towards Open Set Deep Networks, hereinafter referred to as “Bendale”).

Regarding claim 19 (Original), Bendale teaches a method of classifying an object with a neural network trained to recognize objects in a plurality of categories (Bendale, section 1 – teaches OpenMax method of classifying objects in images using a neural network), the method comprising: 
presenting an object to the neural network (Bendale, section 1 – teaches providing input images to the model, see also Bendale, Fig. 1); 
determining, by the neural network, a plurality of confidence levels, each confidence level in the plurality of confidence levels representing a likelihood that the object falls into a corresponding category in the plurality of categories (Bendale, section 2.3, Algorithm 2 – teaches using the network to determine probabilities [confidence levels representing  likelihood] that the object fits into a given category);
 performing a comparison of the plurality of confidence levels to a threshold (Bendale, Algorithm 2, line 9 – teaches comparing the probability to a threshold; see also, Bendale sections 2-3); and 
determining that the object does not fall into any of the plurality of categories based on the comparison (Bendale, Algorithm 2 – teaches selecting the maximum probability for the classes and comparing it to a threshold and rejecting the class if it is less than the threshold [If max probability is less than threshold, all probabilities of classes are below threshold]).

Regarding claim 20 (Original), Bendale teaches all of the limitations of the method of claim 19 as noted above. Bendale further teaches wherein performing the comparison comprises: 
determining that no confidence level in the plurality of confidence levels exceeds the threshold (Bendale, Algorithm 2 – teaches selecting the maximum probability for the classes and comparing it to a threshold and rejecting the class if it is less than the threshold [If max probability is less than threshold, all probabilities of classes are below threshold]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schmidhuber, Jürgen (Formal Theory of Creativity, Fun, and Intrinsic Motivation (1990-2010), hereinafter referred to as “Schmidhuber”).

Regarding claim 11 (Currently Amended), Lee teaches all of the limitations of the method of claim 10 as noted above. However, Lee does not explicitly teach determining that the real-time operating machine is offline; and in response to determining that the real-time operating machine is offline, triggering a slow learning mode, the slow learning mode modifying the previously determined weights of the slow-learning subsystem based on the observation.
Schmidhuber teaches 
determining that the real-time operating machine is offline (Schmidhuber, sections II.B, II.E – teaches determining a “sleep” mode; see also Schmidhuber, Abstract – intrinsically motivated agents or robots [real-time operating machine]); and 
in response to determining that the real-time operating machine is offline (Schmidhuber, sections II.B, II.E – teaches determining a “sleep” mode; see also Schmidhuber, Abstract – intrinsically motivated agents or robots [real-time operating machine]), triggering a slow learning mode, the slow learning mode modifying the previously determined weights of the slow-learning subsystem based on the observation (Schmidhuber, section II.E – teaches implementing a learning algorithm [weight updates] for an adaptive neural network [slow learning] during a sleep mode, triggered by a controller action).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Schmidhuber in order to improve performance through offline updating, therefore conserving resources in the field of continuous learning for real-time operating machines (Schmidhuber, Abstract – “This overview first describes theoretically optimal (but not necessarily practical) ways of implementing the basic computational principles on exploratory, intrinsically motivated agents or robots, encouraging them to provoke event sequences exhibiting previously unknown but learnable algorithmic regularities. Emphasis is put on the importance of limited computational resources for online prediction and compression.”).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Julian in view of Carpenter et al. (Fuzzy ART: Fast Stable Learning and Categorization of Analog Patterns by an Adaptive Resonance System, hereinafter referred to as “Carpenter”).

Regarding claim 14 (Original), Julian teaches all of the limitations of the method of claim 12 as noted above. However, Julian does not explicitly teach wherein the neural network comprises an Adaptive Resonance Theory (ART) neural network and further comprising: generating the representation of the at least one new object with the ART neural network.
wherein the neural network comprises an Adaptive Resonance Theory (ART) neural network (Carpenter, section 2 – teaches using ART classifier for a fast learning classifier) and further comprising: 
generating the representation of the at least one new object with the ART neural network (Carpenter, section 1 – teaches that, when using an ART classifier, if classification ends by selecting a previously untrained node, then learning a new category takes place).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Julian with the teachings of Carpenter in order to carry out fast learning of stable recognition categories in an on-line setting in response to arbitrary input patterns in the field of using fast learning classifiers for object classification (Carpenter, section 2 – “Many applications of ART 1 use fast learning, whereby adaptive weights fully converge to new equilibrium values in response to each input pattern. Fast learning enables a system to adapt quickly to inputs that may occur only rarely and that may require immediate accurate performance. The ability of humans to remember many details of an exciting movie is a typical example of fast learning. It has been mathematically proved that ART 1 can carry out fast learning of stable recognition categories in an on-line setting in response to arbitrary lists of binary input patterns (Carpenter & Grossberg, 1987a). In contrast, error-based learning models like backpropagation become unstable in this type of learning environment.”).

Regarding claim 15 (Original), Julian in view of Carpenter teaches all of the limitations of the method of claim 14 as noted above. Julian further teaches wherein the representation of the at least one new object comprises a weight vector (Julian, ¶0081 - teaches server receiving updates from one or more mobile devices, computing an updated model based on a previous model and the model updates and transmitting the updated model back to the mobile devices; Julian, ¶0105 – teaches sending model weight updates [representations] from mobile device to central server; Julian, ¶0131 -  and further comprising: 
consolidating the weight vector with the copy of the weight matrix used by the first real-time operating machine to reduce a memory footprint of the representation of the at least one new object (Julian, ¶0103 – teaches accumulating the weight updates and applying them to the local model).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Julian and Carpenter for the same reasons as disclosed in claim 14 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bendale in view of Scherreik et al. (Automatic Threshold Selection for Multi-class Open Set Recognition, hereinafter referred to as “Scherreik”).

Regarding claim 21 (Original), Bendale teaches all of the limitations of the method of claim 19 as noted above. However, Bendale does not explicitly teach setting the threshold to be greater than an average of the plurality of confidence levels.
Scherreik teaches setting the threshold to be greater than an average of the plurality of confidence levels (Scherreik, section 2 – teaches setting the threshold, at least, above                         
                            
                                
                                    p
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     which is define as                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     where                         
                            m
                        
                     is the number of classes [Because the probabilities of all the classes sum to 1, setting the threshold above                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     means setting the threshold above the average of the probabilities]).
.

Claims 22-25, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Dual-Memory Deep Learning Architectures for Lifelong Learning of Everyday Human Behaviors, hereinafter referred to as “Lee”) in view of Bendale et al. (Towards Open Set Deep Networks, hereinafter referred to as “Bendale”).

Regarding claim 22 (New), Lee teaches an apparatus comprising: 
a sensor to collect a data stream representing an object in an environment (Lee, section 1 – teaches continuous sensing data streams non-stationary real world data [real-time] of edge devices, ; and 
at least one processor operably coupled to the sensor (Lee, section 1 – teaches continuous sensing data streams non-stationary real world data [real-time] of edge devices, e.g., wearable cameras, personal digital assistants, autonomous humanoid robots [operating machines]), the at least one processor executing (Lee, section 1 – teaches intelligent flexible general purpose machines such as personalized digital assistants and autonomous humanoid robots performing the DMA): 
a pre-trained deep neural network (Lee, section 2 – teaches pre-trained deep convolutional neural networks [While Lee does teaches training of new deep nets for unseen data, when the networks are processing data streams, they have been trained]), the pre-trained deep neural network including a stack of convolutional layers (Lee, section 2 – teaches pre-trained deep convolutional neural networks) to extract features of the object from the data stream and to generate a convolutional output based on the extracted features (Lee, section 2-3 – teaches deep net, which can be implemented using a CNN, extract features from data input and pass it to the classifier); and 
a one-shot learning classifier operating in real-time (Lee, sections 2-3 – teaches a classifier receiving extracted features of the input data from the CNN and classifying data using a single, or very few, input samples, e.g., softmax or SVM) to: 
analyze activations across a plurality of categories in the one-shot learning classifier in response to the convolutional output (Lee, section 3 – teaches classifier receiving extracted features of the input data from the CNN and analyzing activations); 
determine a distribution of the activations (Lee, section 3 – teaches determining distributions of the activations).

Bendale teaches 
a pre-trained deep neural network, the pre-trained deep neural network including a stack of convolutional layers to extract features of the object from the data stream and to generate a convolutional output based on the extracted features (Bendale, section 2.3, Algorithm 2 – teaches passing an activation vector based on the feature extraction from the penultimate layer of a pre-trained Caffe based convolutional network to the OpenMax classifier); and 
a one-shot learning classifier operating in real-time (Bendale, section 2.3, Algorithm 2 – teaches passing an activation vector based on the feature extraction from the penultimate layer of a pre-trained Caffe based convolutional network to the OpenMax classifier [one-shot classifier]) to: 
analyze activations across a plurality of categories in the one-shot learning classifier in response to the convolutional output (Bendale, Algorithm 2 – teaches analyzing the activations across the categories in the OpenMax classifier where inputs to the OpenMax are responsive to the convolutional output); 
determine a distribution of the activations (Bendale, Algorithm 2 – teaches generating a distribution of the activations); 
in response to determining that the distribution is a flat distribution, classify the object as belonging to a first category in the plurality of categories, the first category representing previously unlabeled objects (Bendale, Algorithm 2 – teaches classifying objects as unknown ; and 
in response to determining a winning activation based on the distribution, classify the object as belonging to a second category in the plurality of categories, the winning activation corresponding to the second category (Bendale, Algorithm 2 – teaches classifying the object to the winning category if the probability is above the threshold).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Bendale in order to classify data into unknown categories to reduce classification error in the field of object detection using a combination of slow feature extractors and fast classifiers (Bendale, Abstract – “Deep networks have produced significant gains for various visual recognition problems, leading to high impact academic and commercial applications. Recent work in deep networks highlighted that it is easy to generate images that humans would never classify as a particular object class, yet networks classify such images high confidence as that given class – deep network are easily fooled with images humans do not consider meaningful. The closed set nature of deep networks forces them to choose from one of the known classes leading to such artifacts. Recognition in the real world is open set, i.e. the recognition system should reject unknown/unseen classes at test time. We present a methodology to adapt deep networks for open set recognition, by introducing a new model layer, OpenMax, which estimates the probability of an input being from an unknown class. A key element of estimating the unknown probability is adapting Meta-Recognition concepts to the activation patterns in the penultimate layer of the network. OpenMax allows rejection of 'fooling' and unrelated open set images presented to the system; OpenMax greatly reduces the number of obvious errors made by a deep network. We prove that the OpenMax concept provides bounded open space risk, thereby formally providing an open set recognition solution.”).

Regarding claim 23 (New), Lee in view of Bendale teaches all of the limitations of the apparatus of claim 22 as noted above. Lee further teaches wherein the one-shot classifier classifies the object as belonging to the first category such that a recognition mode and a learning mode of the one-shot classifier is affected (Lee, sections 2-3 – teaches adding a new feature from the previously unseen data affects both the recognition and learning of the classifier by ultimately causing the addition of a new feature deep network).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lee and Bendale for the same reasons as disclosed in claim 22 above.

Regarding claim 24 (New), Lee in view of Bendale teaches all of the limitations of the apparatus of claim 22 as noted above. Bendale further teaches wherein each of the activations is based on at least one of a dot product or a Euclidean distance (Bendale, section 3 – teaches using Euclidean and cosine distances for activation calculations).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lee and Bendale in order to determine activations based on Euclidean distances because it is advantageous to use simple calculations to obtain class specific distances which return values similar to other methods when having to repeat the calculations many times (Bendale, section 3).

Regarding claim 25 (New), Lee in view of Bendale teaches all of the limitations of the apparatus of claim 22 as noted above. Bendale further teaches wherein the one-shot learning classifier is configured to determine the winning activation based on a threshold (Bendale, Algorithm 2 – teaches OpenMax [one-shot classifier] determining the winning classifier using a threshold).


Regarding claim 30 (New), Lee teaches all of the limitations of the apparatus of claim 30 [interpreted as depending from claim 28] as noted above. However, Lee does not explicitly teach wherein the "Nothing I know" category prevents the classifier from erroneously classifying the previously unseen and unlabeled objects.
Bendale teaches wherein the "Nothing I know" category prevents the classifier from erroneously classifying the previously unseen and unlabeled objects (Bendale, section 2.3 – teaches that the unknown class keeps the classifier from erroneously classifying the object).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Bendale in order to classify data into unknown categories to reduce classification error in the field of object detection using a combination of slow feature extractors and fast classifiers (Bendale, Abstract – “Deep networks have produced significant gains for various visual recognition problems, leading to high impact academic and commercial applications. Recent work in deep networks highlighted that it is easy to generate images that humans would never classify as a particular object class, yet networks classify such images high confidence as that given class – deep network are easily fooled with images humans do not consider meaningful. The closed set nature of deep networks forces them to choose from one of the known classes leading to such artifacts. Recognition in the real world is open set, i.e. the recognition system should reject unknown/unseen classes at test time. We present a methodology to adapt deep networks for open set recognition, by introducing a new model layer, OpenMax, which estimates the probability of an input 

Regarding claim 31 (New), Lee teaches all of the limitations of the apparatus of claim 30 as noted above. However, Lee does not explicitly teach wherein the classifier is configured to classify the previously unseen and unlabeled objects based on activations across a plurality of category nodes.
Bendale teaches wherein the classifier is configured to classify the previously unseen and unlabeled objects based on activations across a plurality of category nodes (Bendale, Algorithm 2 – teaches classifying objects as unknown if all probabilities are less than the threshold).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Bendale in order to classify data into unknown categories to reduce classification error in the field of object detection using a combination of slow feature extractors and fast classifiers (Bendale, Abstract – “Deep networks have produced significant gains for various visual recognition problems, leading to high impact academic and commercial applications. Recent work in deep networks highlighted that it is easy to generate images that humans would never classify as a particular object class, yet networks classify such images high confidence as that given class – deep network are easily fooled with images humans do not consider meaningful. The closed set nature of deep networks forces them to choose from one of the known classes leading to such artifacts. Recognition in the real world is open set, i.e. the recognition system should reject unknown/unseen classes at test time. We present a methodology to adapt deep networks for open set recognition, by introducing a new model layer, OpenMax, which estimates the probability of an input 

Regarding claim 32 (New), Lee teaches all of the limitations of the apparatus of claim 31 as noted above. However, Lee does not explicitly teach 
Bendale teaches wherein the classifier is configured to classify the previously unseen and unlabeled objects in the "Nothing I know" category if a distribution of the activations is a flat-distribution (Bendale, Algorithm 2 – teaches classifying objects as unknown if all probabilities are less than the threshold [If no category is above the threshold, all categories are low and therefore create a flat distribution]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Bendale in order to classify data into unknown categories to reduce classification error in the field of object detection using a combination of slow feature extractors and fast classifiers (Bendale, Abstract – “Deep networks have produced significant gains for various visual recognition problems, leading to high impact academic and commercial applications. Recent work in deep networks highlighted that it is easy to generate images that humans would never classify as a particular object class, yet networks classify such images high confidence as that given class – deep network are easily fooled with images humans do not consider meaningful. The closed set nature of deep networks forces them to choose from one of the known classes leading to such artifacts. Recognition in the real world is open set, i.e. the recognition system should reject unknown/unseen classes at test time. We present a methodology to adapt deep networks for open set .

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bendale and further in view of Scherreik et al. (Automatic Threshold Selection for Multi-class Open Set Recognition, hereinafter referred to as "Scherreik").

Regarding claim 26 (New), Lee in view of Bendale teaches all of the limitations of the apparatus of claim 25 as noted above. However, Lee in view of Bendale does not explicitly teach wherein the threshold is greater than an average of the activations.
Scherreik teaches wherein the threshold is greater than an average of the activations (Scherreik, section 2 – teaches setting the threshold, at least, above                         
                            
                                
                                    p
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     which is define as                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     where                         
                            m
                        
                     is the number of classes [Because the probabilities of all the classes sum to 1, setting the threshold above                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     means setting the threshold above the average of the probabilities]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee in view of Bendale with the teachings of Scherreik in order to created new classes when needed and make sure that data is truly classified in the correct category in the field of classifying data using multi-class open set recognition (Scherreik, Abstract – “Multi-class open set recognition is the problem of supervised classification with additional unknown classes encountered after a model has been trained. An open set classifier often has two core components. The first 

Regarding claim 27 (New), Lee in view of Bendale and further in view of Scherreik teaches all of the limitations of the apparatus of claim 26 as noted above. Scherreik further teaches wherein the threshold is based on a number of categories that the one-shot classifier has learned and a total number of the plurality of category nodes (Scherreik, section 2 – teaches setting the threshold, at least, above                                 
                                    
                                        
                                            p
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                             which is define as                                 
                                    
                                        
                                            1
                                        
                                        
                                            m
                                        
                                    
                                
                             where                                 
                                    m
                                
                             is the number of classes and no prior knowledge or assumptions about the number of unknown classes is needed and the threshold automatically adjusts with new classes).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Lee, Bendale and Scherreik in order to set a threshold based on the classes and adjust the threshold for new classes because many times the ultimate number of classes, including currently unrecognized classes, is unknown (Scherreik, section 2).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carpenter et al. (Fuzzy ART: Fast Stable Learning and Categorization of Analog Patterns by an Adaptive Resonance System, hereinafter referred to as “Carpenter”).
Regarding claim 29 (New), Lee teaches all of the limitations of the apparatus of claim 30 [interpreted as depending from claim 28] as noted above. However, Lee does not explicitly teach wherein the classifier is an Adaptive Resonance Theory (ART) classifier.
Carpenter teaches wherein the classifier is an Adaptive Resonance Theory (ART) classifier (Carpenter, section 2 – teaches using ART classifier for a fast learning classifier).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Lee with the teachings of Carpenter in order to carry out fast learning of stable recognition categories in an on-line setting in response to arbitrary input patterns in the field of using fast learning classifiers for object classification (Carpenter, section 2 – “Many applications of ART 1 use fast learning, whereby adaptive weights fully converge to new equilibrium values in response to each input pattern. Fast learning enables a system to adapt quickly to inputs that may occur only rarely and that may require immediate accurate performance. The ability of humans to remember many details of an exciting movie is a typical example of fast learning. It has been mathematically proved that ART 1 can carry out fast learning of stable recognition categories in an on-line setting in response to arbitrary lists of binary input patterns (Carpenter & Grossberg, 1987a). In contrast, error-based learning models like backpropagation become unstable in this type of learning environment.”).

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Attari et al. (Nazr-CNN: Object Detection and Fine-Grained Classification in Crowdsources UAV Images, hereinafter referred to as “Attari”) in view of Papadopoulos et al. (We Don’t Need No Bounding Boxes: Training Object Class Detectors Using Only Human Verification, hereinafter referred to as “Papadopoulos”)
Regarding claim 33 (New), Attari teaches a method of automating inspections based on a plurality of images acquired by a drone (Attari, sections 1, 2 – teaches automating structure inspections using images from UAVs), the method comprising: 
acquiring a subset of images in the plurality of images, the subset of images showing a structure (Attari, section 2- teaches using a set of images obtained from a UAV showing structures in a disaster assessment area); 
extracting features of the structure using a deep neural network (Attari, section 3.3 – teaching extracting features using the CNN); 
receiving an input from the user indicating whether the label is satisfactory (Attari, section 4.1 – teaches labels from two or more annotators per image are applies applied and, using a union with a majority voting scheme, a global [satisfactory] annotation is applied); and 
updating a fast learning mode of the deep neural network based on the input from the user (Attari, section 3.4 – teaches updating the multiclass SVM [fast learner] based on the user label and the features).
While Attari teaches using user label inputs from image segments to update classifier, Attari does not explicitly teach generating a label from the features and sending the label to the user for verification.
Papadopoulos teaches 
determining a label for the structure based on the features (Papadopoulos, section 3.1 – teaches automatically generating detections of a label and a location of an object; see also Papadopoulos, section 4.1 – object class detector); 
transmitting the label to a user (Papadopoulos, section 3.1 – teaches showing the user a detection and label for verification; see also Papadopoulos, Fig. 1); 
receiving an input from the user indicating whether the label is satisfactory (Papadopoulos, section 3.1 – teaches the user giving a simple yes/no response to indicate whether the label is satisfactory or not; see also Papadopoulos, Fig. 1); and 
updating a fast learning mode of the deep neural network based on the input from the user (Papadopoulos, section 3.2 – teaches retraining the Fast R-CNN object detector based on the user input; see also Papadopoulos, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Attari with the teachings of Papadopoulos in order to improve retraining which decreases production time of high-quality models in the field of using human-in-the-loop processes to verify proper classification of an object detection model (Papadopoulos, Abstract – “Training object class detectors typically requires a large set of images in which objects are annotated by bounding boxes. However, manually drawing bounding-boxes is very time consuming. We propose a new scheme for training object detectors which only requires annotators to verify bounding-boxes produced automatically by the learning algorithm. Our scheme iterates between re-training the detector, re-localizing objects in the training images, and human verification. We use the verification signal both to improve re-training and to reduce the search space for re-localisation, which makes these steps different to what is normally done in a weakly supervised setting. Extensive experiments on PASCAL VOC 2007 show that (1) using human verification to update detectors and reduce the search space leads to the rapid production of high-quality bounding-box annotations; (2) our scheme delivers detectors performing almost as good as those trained in a fully supervised setting, without ever drawing any bounding-box; (3) as the verification task is very quick, our scheme substantially reduces total annotation time by a factor 6x-9x.”).

Regarding claim 34 (New), Attari in view of Papadopoulos teaches all of the limitations of the method of claim 33 as noted above. Attari further teaches wherein extracting features of the structure includes extracting features based on pre-trained data (Attari, section 3 – teaches using pre-trained CNN for the feature extraction).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Attari and Papadopoulos for the same reasons as disclosed in claim 33 above.

Regarding claim 35 (New), Attari in view of Papadopoulos teaches all of the limitations of the method of claim 34 as noted above. Attari further teaches wherein the fast learning mode utilizes one-trial learning to learn features of the structure (Attari, section 3.4 – teaches, after training, that an unlabeled image will be passed to the network and a label will be applied [therefore learning the features] on a single pass through the network).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Attari and Papadopoulos for the same reasons as disclosed in claim 34 above.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARSHALL L WERNER/               Examiner, Art Unit 2125        

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122